Appeal held pending the substitution of the legal representative of the deceased respondent, Rose P. Kramer, as a party respondent. Upon the making and entry of an order of substitution (Civ. Prac. Act, § 557), the appeal may be re-presented to this court. (See Civ. Prac. Act, § 578; Surrogate’s Ct. Act, § 307; Bronheim v. Kelleher, 258 App. Div. 972; Simon v. Noma Elec. Corp., 291 N. Y. 824.) (Appeal from a decree of Erie Surrogate’s Court after trial in Supreme Court, admitting the alleged last will of decedent to probate and awarding letters testamentary and of trusteeship; also appeal from order of Erie Supreme Court denying contestant’s motion for a new trial.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.